       Case 3:18-cv-00437-HZ        Document 208-2       Filed 08/20/21     Page 1 of 9




Foster Dam Fall Spill Injunction Measure
2021-08-20


Description/Intent

On July 14, 2021, the U.S. District Court for the District of Oregon issued a draft Interim
Injunction Order that, once finalized, will direct the Corps to implement specified operations
intended to improve conditions for fish passage and water quality in the Willamette Valley
Project (WVP) to avoid irreparable harm to Endangered Species Act (ESA) - listed salmonids
during the interim period until the completion of the reinitiated ESA consultation. These
measures must be carried out “to the greatest extent practicable under existing hydrologic
conditions and necessary flood control operations” while making “every effort to comply with
the various water temperature, Total Dissolved Gas (TDG) and instream flow requirements
governing WVP.”

The Draft Order requires the Corps will conduct/prioritize spillway operations at Foster Dam
during the fall for juvenile fish passage, beginning in the fall of 2021.

The Court assigned an Expert Panel comprised of two of Plaintiffs’ experts, two NMFS
biologists, two Corps employees, and two “ad hoc” Federal experts to define the details of this
and other measures. The Expert Panel Assignment for the Foster spill operation is to “Consider
and propose measures specifying the dates, hours, and amount of turbine use for the Foster
spill operations that will provide the most benefit to the listed salmonids as a whole.”

The Expert Panel has considered multiple factors in developing this implementation plan.
              - First, what is/are the biological objective(s) or goal(s) being sought and how
                  can these objectives best be achieved?
              - Second, what are the constraints or factors that need to be considered?
              - And third, what additional information should be considered when shaping
                  the operation?

Biological Goal

The goal of this spill operation measure is to provide improved downstream fish passage and
survival for juvenile spring Chinook salmon and steelhead through Foster Reservoir and past
Foster Dam. Through biological studies (or Research, Monitoring and Evaluation, RM&E) over
the last several years, regional biologists have learned that fish tend to:
                - exit Foster Reservoir mostly at night;
                - pass in higher numbers via the spillway compared to the turbines; and
                - survive at greater numbers when passed through the spillway than through
                    the powerhouse and turbines.




                                                                                                  1
       Case 3:18-cv-00437-HZ        Document 208-2       Filed 08/20/21    Page 2 of 9




Several years of RM&E of downstream fish passage timing and distribution indicate 96-98%
Chinook salmon and steelhead pass Foster Dam at night and very few fish pass during daylight
hours (Hughes et al 2016, 2017; Liss et al 2020). Additionally, approximately 58% of fish pass
the spillway compared to 20% passage through the turbines, and survival rates were higher at
the spillway (68%) compared to the turbines (57%) (Hughes et al 2016, 2017; Liss et al 2020).
Research conducted from 2016 through 2017 to evaluate the influence of Foster operations
(turbine and spill) on river environment and fish habitat downstream of the dam indicate TDG
levels in the river were highest (exceeding 110%) during periods when the spillway was
operated by itself (i.e., with no turbine operation) (Arntzen et al 2018). However, TDG levels
decreased (less than 110%) during periods of spillway and turbine operations (turbines were
operated at 200 cfs for Station Service only) (Arntzen et al 2018). The TDG levels, even when
they exceeded 110% saturation for short durations, did not appear to affect adult and juvenile
salmon in the river (Arntzen et al 2018).
The proposed timing of the fall spill operations are based on research conducted to evaluate
downstream fish passage and downstream TDG levels at Foster Dam.
Fall Spill Operation dates: October 01 through December 15.
Total project outflow is dependent on project storage and water availability. At this time,
it is unknown whether there will be adequate stored water to meet spawning flow targets
of 1500 cfs, from September 01 – October 15. To date, the 2021 water year has been dry
and is considered a deficit year so project storage is unseasonably low for many Willamette
Reservoirs, including Green Peter Reservoir, which helps to provide flow to the South
Santiam River downstream of Foster Dam. If dry conditions persist this fall, adaptive
management will be necessary and adjustments to total project outflows and this spill
operation may be necessary. A balance between downstream river conditions and
reservoir storage (i.e., the Green Peter power pool) is critical. Current forecasts indicate
that an initial spawning flow of 1,100 cfs (from Sept 1 – 07), with a ramp up to 1300 cfs
(after Sept 07). 1100 cfs would provide adult Chinook salmon access to most of the
spawning gravel downstream of Foster Dam and would lessen the chance of de-watering
redds during incubation. If funding and staffing allow, spawning survey(s) will be conducted
from Foster to Pleasant Valley if flow is at or below 1,100 cfs.
Starting just after Labor Day weekend, Foster Reservoir will be gradually drawn down to target
a forebay elevation of 620-625 ft. by October 01. Beginning on October 01, the following spill
priorities will be followed:
   - The Foster spillway wi l l be ope rate d from one hour be fore sunset to one-half
     hour after sunrise; turbine unit 1 (only) will be operated at station service (~300 cfs)
     to reduce/balance TDG levels created by the spill operation. Spill gates should be
     opened to a 1 ft. gate opening; outflow amounts will be dictated by reservoir




                                                                                                 2
         Case 3:18-cv-00437-HZ             Document 208-2           Filed 08/20/21       Page 3 of 9




        elevation (Table 1). Flows will be spread across multiple gates if necessary. 1 The fish
        ladder will continue to be operated.
      - During the day, the Foster turbine units will be operated from one-half hour after
        sunrise to one hour before sunset, with full generation. The spillway will not be used
        to discharge water during this time unless required for flood risk management. The
        fish ladder will continue to be operated.


Table 1. Foster Dam Spillway Rating Table, 1 ft. Gate Opening.

                 Flow at a 1ft.
    Elevation,
                     Gate
       in ft.
                  Opening, in
     NGVD29
                      cfs
       615           910
       620           1020
       625           1110
       630           1210
       635           1290
       637           1320

The Corps’ TDG model for Foster Dam predicts that spillway flows in excess of 3,000 cfs will
generate TDG that exceeds the 110% water quality standard. This, and other water quality
conditions will be monitored, and flows will be adjusted accordingly throughout this fish
passage operation. The Corps will make every effort to comply with the State water quality
standards.

Constraints and Considerations
This plan considers both the constraints that must not be violated, as well as other
considerations such as current hydrologic conditions, etc. While implementing the fall spill
operation at Foster Dam, the following constraints must be adhered to at all times:
      a. In general, spillway operations are known to produce TDG in exceedance of 110%.
         However, RM&E indicates operating turbine unit 1 at Station Service will
         reduce/balance TDG levels in the tailrace and downstream of Foster Dam during this fish
         passage operation. If higher outflows are required due to high inflow events, spill
         operations can be increased to as much as 3,000 cfs; higher spillway releases should be
         avoided to keep TDG levels downstream of Foster Dam below 110%.
      b. The spillway gates should not be operated at less than 1 foot open.


1Spreading spill across multiple gates reduces TDG generation. However, spillway passage survival tends to be
highest at higher gate openings. These and other issues associated with spill operations were considered in
developing this plan.

                                                                                                                3
       Case 3:18-cv-00437-HZ          Document 208-2        Filed 08/20/21     Page 4 of 9




   c. The Corps’ flood control mission is prioritized over all other actions and at no time will
      human health or safety be jeopardized during the implementation of this measure.

In addition to the constraints, the following considerations were used to develop the Foster
Spill operations implementation plan:

   a. The BiOp minimum flow target for salmon and steelhead spawning and incubation
      downstream of Foster Dam is 1,100 cfs from October 16 to January 31.
   b. Fish passage through Foster Dam occurs at night with few, if any, fish passing during
      daylight hours.
   c. The Foster Adult Fish Facility is typically operated from February through November.
      The side entrance of the fishway (ladder) is adjacent to the spillway and spill could
      attract adult fish to the spillway instead of the ladder entrance. Additional flow to the
      ladder area may reduce this problem.
   d. Larger spillway gate openings provide safer passage and are more protective for fish.
   e. Use of Green Peter power pool storage to meet downstream flow benefits was
      coordinated through the Flow Management and Water Quality Team (FMWQT) when
      drought conditions were recognized early.

Implementation Plan

Taking the biological goal, RM&E conducted to date, constraints, and considerations described
above into account, this implementation plan has been developed for the Foster Dam fall spill
operations Injunction Measure, with the fall spill operation commencing on October 01, 2021.
Note, the spill operation is tied to the hydrologic conditions of each year; that is, the total flow
amount and timing (dates) of the start and end of the spill operations each season and year.
These conditions could change depending on hydrologic conditions (water availability). What
will not change from year to year is the overall goal of the operation and the constraints, which
is to operate the spillway in the fall for downstream fish passage.

Potential Impacts and Mitigation

Spillway operations can create high TDG levels downstream of Foster Dam; that is TDG levels
that violate the State water quality standard of 110%. Therefore, it is imperative to operate
one turbine unit (Unit 1) at Station Service during spill operations to reduce/balance the TDG
levels downstream of the dam.

Per Dam Safety requirements: Spill should be split evenly between two spill bays (e.g., bays 3
and 4) as long as a minimum gate opening of 1.0 foot can be obtained for each bay. If a 1-foot
opening cannot be maintained using two bays, a single spill bay will be used, alternating daily
between bays 2, 3, and 4. Spill bays 2-4 should be used for passing flows above 4,000 cfs
through the spillway. All spill bays would be used for passing flows above 12,000 cfs.



                                                                                                   4
       Case 3:18-cv-00437-HZ         Document 208-2       Filed 08/20/21     Page 5 of 9




Biological Monitoring
The following was developed to address the goal of the Draft Order to “provide meaningful
research, monitoring, and evaluation (“RM&E”) of the interim measures”. RM&E for the fall
2021 spill operation was developed on a very short timeline and therefore may not be as robust
as in a more developed plan. However, the objective of this RM&E is to learn as much as
possible from the fall 2021 operations to inform not only this year’s operation, but outyear
operations as well. In addition, because of the short timeframe to submit this plan, a more
detailed RM&E plan will be prepared by the Expert Panel later this fall or early 2022 that would
address the fall spill operations in 2022 and beyond. The plan may include RM&E for site-
specific passage and survival and a plan for developing and implementing detection
infrastructure for conducting studies using large release groups (e.g., detection at Foster and
Lebanon dams). The plan may also include studies involving juvenile salmonids collected
upstream of Foster Dam.

The metrics of interest include juvenile Chinook salmon and steelhead passage timing, forebay
behavior and distribution, route distribution, passage rates and passage survival. The following
outline the metrics that could possibly be evaluated during this fall spill operation. Active tag
(radio telemetry) technology is recommended to evaluate these metrics because active tags will
provide precise information on route distribution, passage rates, and survival. Additionally,
active tag studies were conducted at Foster during 2015 through 2019 to evaluate spillway and
turbine passage and survival rates and the results from those studies can be used to compare to
the results of studies conducted to evaluate the fall spill injunction operation. However, long-
term survival and studies such as paired-releases would require use of PIT tags because of large
sample sizes required to obtain robust estimates. In addition, PIT tags can be used on small fish,
either naturally produced juveniles (such as fish entering the reservoir) or surrogate fish that
approximate the size of naturally produced fish. Appropriate methodology will be identified
when a long-term RM&E strategy is developed as noted below.

Of note, it is not feasible to use screw traps in the tailrace of Foster Dam because the river
environment is shallow. There is only one potential location for a screw trap in the tailrace,
which is directly downstream of the powerhouse (turbine unit 1), close to the shore. Oregon
Department of Fish and Wildlife operated a screw trap downstream of the turbine, close to
shore, during 2015 and 2016 and determined the trap efficiency was very poor and removed
the screw trap from operation (Romer et al 2016).

Due to the short timeline to implement the Foster fall spill measure and the lack of tag
detection infrastructure, RM&E will be constrained in 2021, composed primarily of developing a
fish-passage data collection system plan, and monitoring water quality and flow. The RM&E
activities to evaluate the fall 2021 spill operation are as follows:

       A. If funding and staffing allow, spawning survey(s) will be conducted from Foster to
          Pleasant Valley if flow is at or below 1,100 cfs. These surveys will be conducted to


                                                                                                 5
         Case 3:18-cv-00437-HZ             Document 208-2           Filed 08/20/21        Page 6 of 9




           verify location of redds and depth of water over shallow redds. ODFW does not have
           funding or staff in place to conduct surveys in South Santiam.
        B. The Corps will initiate discussions by September 1 with the City of Albany (the owner
           of Lebanon Dam) regarding installing a new PIT-tag detection system at Lebanon
           Dam, to be installed as soon as possible.
        C. Surrogate fish (hatchery fish raised to mimic the size of fish likely to pass Foster
           Dam) will be needed to conduct studies requiring releases of large numbers of fish
           (e.g., outmigration and survival), not just for Foster studies but also for Green Peter
           passage studies. The Corps, or its designee, will collect eggs from returning Chinook
           adults during fall 2021, and have them raised to the sizes needed to conduct passage
           survival studies using surrogate fish in 2022. 2

Hydropower Impacts
BPA expects hydropower impacts to be similar to past Foster Fall Spill operations.


Transmission Impacts

Assuming that operational changes for this operation only occur at Foster, then there should be
minimal impacts to the transmission system.

At this time, it is unknown whether there will be adequate stored water to meet spawning
flow targets of 1500 cfs, from September 01 – October 15. To date, the 2021 water year
has been dry and is considered a deficit year, so project storage is unseasonably low for
many Willamette Reservoirs, including Green Peter Reservoir, which helps to provide flow
to the South Santiam River downstream of Foster Dam. If dry conditions persist this fall,
adaptive management will be necessary and adjustments to total project outflows and this
spill operation may be necessary. A balance between downstream river conditions and
reservoir storage (i.e., the Green Peter power pool) is critical.

In the event that Green Peter Reservoir is drawn down below the minimum power pool
elevation to meet flow targets in this dry year, and there is no generation at Green Peter, then
there would likely be some impacts to the transmission system. BPA will need to be well
informed of the timing and duration of any dip beneath the power pool at Green Peter to
analyze the transmission impact.

Irrigation Impacts

Any action that substantially reduces summer storage or releases could affect irrigation
water service contractors and water rights.

2Surrogate two-year old winter steelhead will not be available in 2023; eggs were not collected in 2021 due to low
populations of returning adults.

                                                                                                                6
Case 3:18-cv-00437-HZ   Document 208-2   Filed 08/20/21   Page 7 of 9




                                                                        7
                                                   Case 3:18-cv-00437-HZ   Document 208-2   Filed 08/20/21   Page 8 of 9




Figure 1. Foster Reservoir Water Control Diagram




                                                                                                                           8
       Case 3:18-cv-00437-HZ       Document 208-2       Filed 08/20/21    Page 9 of 9




References

Arntzen EV, RJ Flaherty, AH Colotelo, RA Harnish, J Varrinec, SA Zimmerman, JD Tagestad, and K
Sertz. 2018. Assessment of the Effects of Total Dissolved Gas Exposure of Upper Willamette
River Chinook Salmon and Steelhead Below Foster Dam. PNNL-27325. Final report submitted by
the Pacific Northwest National Laboratory to the U.S. Army Corps of Engineers, Portland,
Oregon.
Hughes JS, BJ Bellgraph, J Kim, CV Vernon, EF Fischer, ED Green, SA Liss, KA Deters, and GE
Johnson. 2016. Evaluation of Juvenile Salmonid Passage and Behavior at Foster Dam Using
Radio Telemetry, 2015. PNNL-25253. Final report submitted by the Pacific Northwest National
Laboratory to the U.S. Army Corps of Engineers, Portland, Oregon.
Hughes JS, SA Liss, RJ Flaherty, ES Fischer, BJ Bellgraph, CV Vernon, and GE Johnson. 2017.
Evaluation of Juvenile Salmonid Passage and Behavior at Foster Dam Using Radio Telemetry,
2016. PNNL-26416. Final report submitted by the Pacific Northwest National Laboratory to the
U.S. Army Corps of Engineers, Portland, Oregon.
Liss SA, KR Znotinas, JS Hughes, BJ Bellgraph, CR Vernon, RA Harnish, ES Fischer, and SE
Blackburn. 2020. Evaluation of Foster Dam Juvenile Fish Passage, 2018. PNNL-29587. Final
report submitted by the Pacific Northwest National Laboratory to the U.S. Army Corps of
Engineers, Portland, Oregon.
Romer JD, FR Monzyk, R Emig, and TA Friesen. 2016. Juvenile Salmonid Outmigration
Monitoring at Willamette Valley Project Reservoirs. Annual report for 2015 submitted to the
U.S. Army Corps of Engineers, Portland District, Portland, Oregon, by the Oregon Department of
Fish and Wildlife, Corvallis, Oregon.




                                                                                             9
